938 N.E.2d 131 (2010)
PEOPLE State of Illinois, petitioner,
v.
Donnie BROWN, respondent.
No. 110800.
Supreme Court of Illinois.
November 24, 2010.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Brown, case No. 1-08-3158 (05/26/10). The appellate court is directed to retain jurisdiction of the appeal, and to enter an order directing the circuit court to hold an evidentiary hearing on and resolve defendant's oral motion to quash arrest and suppress evidence made at trial. Either party will then have the right to assert or renew allegations of error on the issue in the appellate court, and the appellate court will address defendant's additional claims regarding the sufficiency of the evidence and sentencing error, if appropriate.